Cite as 2016 Ark. 257


                SUPREME COURT OF ARKANSAS
                                       No.   CV-15-816
JESSIE HILL                                      Opinion Delivered: June   9, 2016
                                APPELLANT
                                                 MOTION FOR RECONSIDERATION
V.                                               [CV-2013-89-5]

RICHARD H. GALLAGHER,
CUSTODIAN OF RECORDS                       MOTION TREATED AS PETITION
                                  APPELLEE FOR WRIT OF MANDAMUS
                                           AND GRANTED




                                        PER CURIAM

       Appellant Jessie Hill has filed a motion for reconsideration and brief in support from

this court’s recent decision in Hill v. Gallagher, 2016 Ark. 198. For his motion, Hill requests

that this court enter an order directing the Arkansas State Crime Laboratory to provide him

with records related to his criminal cases, State v. Hill, CR-95-38 and State v. Hill, CR-95-

156. We treat his motion for reconsideration as a petition for writ of mandamus and grant

the petition.

       Mandamus is a discretionary remedy that will be granted only when the petitioner

has shown a clear and certain legal right to the relief sought and no other adequate remedy.

Jackson v. Munson, 288 Ark. 57, 701 S.W.2d 378 (1986). Mandamus must be to enforce the

performance of a legal right after it has been established and not to establish a right; there

must be no discretion available to the party ordered to perform the act. Boone Cty. v. Apex

of Ark., Inc., 288 Ark. 152, 702 S.W.2d 795 (1986). When a public officer is called upon

to do a plain and specific public duty, which is required by law and which requires no
                                    Cite as 2016 Ark. 257

exercise of discretion or official judgment, a writ of mandamus is an appropriate remedy to

compel the performance of the duty when it is neglected or refused. State v. Sheriff of

Lafayette Cty., 292 Ark. 523, 731 S.W.2d 207 (1987).

       In this case, Hill has filed multiple requests pursuant to the Freedom of Information

Act (FOIA) with the State Crime Laboratory seeking copies of all evidence kept, obtained,

or retained by the laboratory related to his criminal cases. Specifically, he seeks all evidence

related to lab case #95-00993 and lab case #95-00769. As we noted in Davis v. Deen, 2014
Ark. 313, 437 S.W.3d 694, the language of the FOIA statute mandates that “[t]he laboratory

shall disclose to a defendant or his or her attorney all evidence in the defendant’s case that is

kept, obtained, or retained by the laboratory.” Ark. Code Ann. § 12–12–312(a)(1)(B)(ii)

(emphasis added). Thus, the State Crime Laboratory is given no discretion to refuse a

defendant’s request for evidence related to the defendant’s own case.

       Despite the clear, nondiscretionary language of the statute, the State Crime Lab has

denied Hill access to his records for over six years. Moreover, following our unequivocal

statement in Davis two years ago, the State Crime Lab has still refused to release Hill’s

records to him. Because the State Crime Laboratory has indicated that it will not perform

its duty to provide Hill with the records he seeks from his own cases, we grant Hill’s request

and issue a writ of mandamus to the State Crime Laboratory to provide Hill with the

evidence he seeks forthwith.

       Petition granted.




                                               2